Citation Nr: 1220594	
Decision Date: 06/13/12    Archive Date: 06/22/12

DOCKET NO.  08-28 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for left knee patellofemoral syndrome and lateral meniscus injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel




INTRODUCTION

The Veteran served on active duty from May 1969 to July 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In the December 2007 decision, the RO, in pertinent part, denied the Veteran's claims of service connection for tinnitus and left knee disability.  


FINDINGS OF FACT

1.  The Veteran's tinnitus is not attributable to his active service.

2.  The Veteran's left knee disability is not attributable to his active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).

2.  The criteria for service connection for left knee patellofemoral syndrome and lateral meniscus injury have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102 , 3.159, 3.326(a) (2011).  For the reasons to be discussed below, the Board finds that VA has satisfied its duties to the appellant under the VCAA.  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim, (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

VA has made all reasonable efforts to assist the Veteran in the development of his claims, has notified him of the information and evidence necessary to substantiate the claims, and has fully disclosed VA's duties to assist him.  In pre-rating letters dated in April 2007, July 2007, and August 2007, the Veteran was notified of the information and evidence needed to substantiate and complete the claims on appeal.  Additionally, the letters provided him with the general criteria for the assignment of an effective date and initial rating.  Id.  

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence.  It appears that all known and available records relevant to the issues on appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's service treatment records, as well as VA and non-VA medical records.  He has also been afforded VA medical examinations in October 2006 and November 2007.  The Board notes that the Veteran's representative has argued that the October 2006 audio examination was inadequate because the examiner did not provide the opinion requested by the RO; however, as will be discussed further below, the examiner provided an etiology opinion with respect to the Veteran's tinnitus and, when read together with the etiology opinion regarding hearing loss, is fully adequate to make a determination on this appeal.  Collectively, the Board finds that the examinations contain sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disabilities on appeal and are adequate for purposes of this appeal.  

Finally, the Board notes that the Veteran is represented by a veterans service organization (VSO) and that organization is presumed to have knowledge of what is necessary to substantiate a claim for VA benefits.  Neither the Veteran nor his representative has pled prejudicial error with respect to the content or timing of VCAA notices.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by any failure of VA in its duties to notify and assist him, and that any such violations could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Thus, adjudication of his claims at this time is warranted. 

Law and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things, (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  
See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. 
§ 3.303(b).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b). 

Analysis

Service Connection for Tinnitus

The Veteran asserts that his current tinnitus is related to acoustic trauma during military service.  Specifically, during the October 2006 VA examination, he reported that he had 4 years of exposure to aircraft noise while working to load and unload mail for the Air Force.  He denied wearing hearing protection devices.  He denied any other occupational noise exposure, but said that he had recreational noise exposure while woodworking from 1968 to 2004.

The Veteran's service treatment records are unremarkable for any complaints, treatment, or diagnoses related to tinnitus.  Reports of medical examinations dated in March 1977, August 1981, and August 1985 indicate that the Veteran's ears were normal.  The report of his June 1989 retirement examination indicates that his ears were normal and he denied having any ear, nose, and throat problems on his report of medical history.

Private medical records from Dr. Zimmern dated from June 2005 to June 2006 do not include any complaints of tinnitus.  In June 2005, the Veteran's ears were irrigated with good results and there were no complaints of tinnitus at that time.  Records dated in June 2005, December 2005, March 2006, and June 2006 reflect that the Veteran's head, eyes, ears, nose, and throat (HEENT) were normal.

The report of an October 2006 VA audio examination reflects the Veteran's complaints of having difficulty hearing conversation at times and of tinnitus.  He said that he could not remember when tinnitus first manifested, but that it was periodic in frequency and occurred several times per week.  The examiner diagnosed bilateral sensorineural hearing loss and opined that it was less likely as not (less than 50/50 probability) that the hearing loss was due to acoustic trauma, noting that the Veteran's hearing acuity was normal when he retired from service in 1989.  With respect to tinnitus, the examiner opined that the "most likely etiology" was bilateral sensorineural hearing loss.  The examiner further stated that she could not resolve when the tinnitus began without resorting to speculation.  

In March 2007, the Veteran filed a claim for tinnitus.  He claimed to have high-pitched noise in his ears.  In April 2007, he submitted statements from his wife (J.H.) and his mother-in-law (D.E.), which attest to the Veteran's complaints of a buzzing, ringing, and boggy noise in his ears and difficulty hearing.  

In his January 2008 notice of disagreement (NOD), the Veteran said that he now had a different sound in his ears, which he described as a "forest" sound.  He disagreed with any finding that he did not have tinnitus.  He also explained that he did not file a claim immediately after retirement because he was not a person who reports something if nothing is wrong and if it does not affect or hurt him.  

At the outset, the Board notes that the Veteran is competent to report that which he personally experiences, including ringing, buzzing, or forest sounds in his ears.  In this case, there is no dispute that Veteran is competent to report symptoms of tinnitus because this requires only personal knowledge as it comes to him through his own senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  Furthermore, the Board finds the Veteran's complaints of tinnitus are credible.  In this regard, his wife attested to the fact that he has complained of tinnitus-type symptoms.  

In this case, the Veteran has not alleged nor does the evidence show that his tinnitus became manifest during service.  As noted by the October 2006 VA examiner, the Veteran could not remember when his tinnitus began.  Nonetheless, the Board points out that service connection can be granted for a disease diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See. 38 C.F.R. § 3.303(d).  Here, the Veteran asserts that his current tinnitus is due to acoustic trauma during military service.

The Board points out that the only competent medical opinion addressing the etiology of the Veteran's tinnitus weighs against the claim.  The October 2006 examiner concluded that the Veteran's tinnitus was secondary to bilateral sensorineural hearing loss and earlier noted that the Veteran's hearing loss was not due to acoustic trauma.  In his October 2008 Brief, the Veteran's representative argued that the examiner did not provide the opinion that was requested by the RO.  Here, the RO requested that if tinnitus was found on examination, the examiner should provide an opinion as to whether the tinnitus was due to acoustic trauma in service.  The answer is implicit in the examiner's opinion.  If tinnitus is due to hearing loss and hearing loss is not due to acoustic trauma, then logically tinnitus is not due to acoustic trauma during service.  The Board also rejects the Veteran's representative's argument that the examination was inadequate because the examiner opined that it would be speculative to provide an opinion as to when the Veteran's tinnitus began.  In this case, the Veteran, himself, said that he could not remember when tinnitus began, and the record does not show any complaints or treatment of tinnitus prior to the examination.  Given the facts of this case, an opinion as to the onset of tinnitus would be based on complete speculation.  Here, however, such a determination is not necessary because the examiner provided an opinion as to etiology and this opinion is sufficient to make a determination on this claim.  

To the extent the Veteran, himself, attributes his tinnitus to acoustic trauma in service, he is not competent to provide an opinion as to etiology because he does not possess the requisite medical training or expertise.  The question of etiology of tinnitus in a case such as this, where tinnitus is first diagnosed years after service, goes beyond a simple and immediately observable cause-and-effect relationship, and, as such, he is not competent to render an opinion on etiology in this particular case.

For all the foregoing reasons, the Board finds that the claim for service connection for tinnitus must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  As the preponderance of the evidence is against the claim, however, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Service Connection for Left Knee Disability

The Veteran asserts that his current left knee disability is related to knee injuries he sustained in service.  He claims that he has had left knee problems since these injuries.

A January 1971 service treatment record reflects that the Veteran reported that he "turned" his left knee the day before and that the bottom of his feet bothered him the next day.  On physical examination, both little toes were red and tender.  It was noted that he had acute arthritic findings on two little toes.  No findings were made with regard to the left knee.  A November 1974 record reflects that the Veteran reported twisting his left knee the night before while skating.  On physical examination, McMurray's test was negative.  There was no swelling or erythema.  The assessment was questionable torn ligaments of the left leg.  The plan was ace wrap, heat, elevation, and crutches.  There were no follow-up records for this injury.  

The reports of medical examinations dated in March 1977, March 1981, and March 1985, reflect that the Veteran's lower extremities were normal.  The report of his June 1989 retirement medical examination also reflects that his lower extremities were normal.  On his report of medical history, he denied having "trick" or locked knee.  He also denied having bone, joint or other deformity.  As far as joint complaints, the Veteran reported stiffness and possible arthritis in his left shoulder and right elbow, low back pain, and right foot problems, but no specific complaints relating to the left knee.  

Private medical records from Dr. Zimmern dated from June 2005 to June 2006 are unremarkable for any complaints of left knee problems.  Records dated in March and June 2006 reflect that the Veteran's extremities were normal.

In April 2007, the Veteran's wife (J.H.) stated that the Veteran had problems with his left knee at times and had trouble doing his chores because of pain and discomfort.

The report of a November 2007 VA joints examination reflects the Veteran's complaints of left knee pain when he walked up and down stairs and when he got into and out of his truck.  He said he did not remember when the pain started but that it started during military service.  He said that he had an injury, but could not remember when it occurred.  He said that it had been progressively worsening in the past 3 years.  The examiner noted that service treatment records showed that the Veteran went to the clinic regarding his left knee in January 1971 and had another incident where he twisted his left knee in November 1974.  

On physical examination of the Veteran's left knee, flexion was limited to 85 degrees.  Lachman and anterior/posterior drawer tests were negative.  McMurray's test elicited tenderness at the lateral meniscus.  Grind test was negative.  The patella was not tender to palpation.  There was no erythema, edema, or swelling and the knee was stable.  An X-ray of the left knee showed patellar enthesophytes, but was otherwise unremarkable.  The examiner diagnosed left knee patellofemoral syndrome and lateral meniscal injury without instability.  The examiner noted that spurring was consistent with natural aging and opined that the left knee disability was "less likely than not related to knee strain in service over thirty years ago."

In this case, the Veteran asserts that he has had chronic left knee problems since his injuries in service.  The Board points out that the Veteran, as a layperson, is competent to report on matters observed or within his or her personal knowledge.  See 38 C.F.R. § 3.159(a)(2); Layno v. Brown, 6 Vet. App. 465, 470 (1994); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Moreover, the Veteran is competent to report a continuity of symptomatology.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Here, however, the Board does not find the Veteran's statements to be credible.  

Although the medical evidence clearly documents that the Veteran reported that he "turned" his left knee in January 1971, his primary complaint at that time pertained to his feet.  The only medical finding was redness and tenderness of his little toes.  The medical evidence also documents that the Veteran twisted his left knee while skating in November 1974, but his service treatment records do not show that he had follow-up or ongoing treatment for a chronic left knee disability.  Furthermore, on physical examination in March 1977, March 1981, August 1985, and at retirement in June 1989, it was noted that his lower extremities were normal.  The June 1989 report of medical history indicates that he denied having "trick" or locked knee or any bone, joint, or other deformity.  Although he listed many other musculoskeletal complaints, he did not mention any problems pertaining to left knee.  Hence, the medical evidence is contrary to the Veteran's later assertions, that he has had a chronic left knee disability since the in-service injuries.  The Board points out that the contemporaneous medical records are more persuasive than the Veteran's later assertions made in the course of filing a claim for benefits.  Furthermore, the record does not contain any complaint of left knee problems until the Veteran filed his claim in July 2007 and he was not diagnosed with a left knee disability until his VA examination in November 2007.  Thus, continuity of symptomatology has not been established by either the clinical record or the Veteran's own statements. 

Regarding the etiology of the left knee disability, to the extent the Veteran asserts that it is related to service, the etiology of patellofemoral syndrome and the meniscus injury is a complex medical matter beyond the ken of a layperson.  Jandreau v. Nicholson, 492 F. 3d 1372.  Whether it is related to injuries in service that occurred many years ago requires specialized training.  In this case, the question of etiology goes beyond a simple and immediately observable cause-and-effect relationship, and, as such, he is not competent to render an opinion on etiology in this particular case. 

The Board points out the only competent medical opinion of record weighs against the claim.  The November 2007 VA examiner opined that the Veteran's left knee disability was less likely related to injury in service.  Although the examiner did not explicitly explain the basis for her opinion, she did note that the spurring was consistent with natural aging and that the injuries in service occurred more than 30 years ago.  When read together with the entire examination report, the basis for her opinion is evident, albeit implicitly provided.  In addition, the report reflects that she reviewed the claims file, and that she specifically noted and considered the injuries in service along with the Veteran's lay assertions.  For these reasons, the Board finds that the examiner's opinion is probative and adequate to make a determination on this claim.  

For the foregoing reasons, the claim for service connection for left knee disability must be denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  In the absence of competent and persuasive evidence to support the claim, however, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for tinnitus is denied. 

Service connection for left knee patellofemoral syndrome and lateral meniscus injury is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


